IN THE SUPREME COURT OF TEXAS

                                 No. 05-0086

          IN RE  LIVING CENTERS OF TEXAS, InC./PASADENA CARE CENTER

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay, filed February 3, 2005,  is
granted.   The order dated January 20, 2005, in Cause No. 2003-9558,  styled
Joe Zepeda and Sarah Zepeda, as Heirs to  Law  and  Representatives  of  the
Estate of Nazaria Chavez, deceased v. Pasadena Care Center, in  its  Assumed
or Common Name; Raber Corporation; et al., in the 333rd  District  Court  of
Harris County, Texas, is stayed.
The stay remains in full force and effect until the  Court  receives  notice
of the Fourteenth Court of Appeals' disposition of the petition for writ  of
mandamus in the matter now pending in that court.

            Done at the City of Austin, this February 7, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk